                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 NATIONAL NURSES ORGANIZING                      )
 COMMITTEE– MISSOURI &                           )
 KANSAS/NATIONAL NURSES UNITED,                  )
                                                 ) CIVIL ACTION
                       Plaintiff,                ) CASE NO. 20-CV-903
                                                 )
 v.                                              )
                                                 )
 MIDWEST DIVISION – RMC, LLC d/b/a               )
 RESEARCH MEDICAL CENTER,                        )
                                                 )
                       Defendant.                )
                                                 )
                                                 )


                                        COMPLAINT

       NNOC-Missouri & Kansas/National Nurses United, Plaintiff, complains of Midwest

Division – RMC, LLC d/b/a Research Medical Center, Defendant, as follows:


                              PRELIMINARY STATEMENT

       1.      This is an action arising under Section 301 of the Labor Management Relations

Act (“LMRA”), 29 U.S.C. § 185(a), to compel arbitration under the Parties’ Collective

Bargaining Agreement (“CBA”).

                                          PARTIES

      2.       Plaintiff NNOC-Missouri & Kansas/National Nurses United, (the “Union”) is an

unincorporated labor organization with an office in Kansas City, Missouri. The Union represents

the employees of various employers in Missouri within the meaning of 29 U.S.C. § 152(5),

including a bargaining unit of Registered Nurses (“RN bargaining unit”) employed by Defendant

Midwest Division – RMC, LLC d/b/a Research Medical Center.




            Case 4:20-cv-00903-SRB Document 1 Filed 11/11/20 Page 1 of 5
       3.       Defendant Midwest Division – RMC, LLC, d/b/a Research Medical Center

(“RMC”) is a Delaware corporation and an employer within the meaning of 29 U.S.C. § 152(2),

with its principal place of business in Kansas City, Missouri. RMC operates an acute care

hospital in Kansas City, Missouri.

                                  JURISDICTION AND VENUE

        4.      The Court has subject matter jurisdiction of this action pursuant to 28 U.S.C.

§ 1331 and 29 U.S.C. § 185.

        5.      Venue lies in this court under 29 U.S.C. § 185 and 28 U.S.C. § 1391 because

RMC operates a hospital in Kansas City, Missouri, because the Union represents RNs employed

in that hospital, and because the events giving rise to this action occurred in this judicial district.

                                               FACTS

        6.      The Union and RMC are parties to a CBA effective for the period October 16,

2018 – May 31, 2021. A true and correct copy of the CBA is attached hereto as Exhibit A and

incorporated herein by reference.

        7.      Article 14 of the CBA, entitled “Grievance,” sets forth and defines “grievance” as

“[a]n alleged breach of the terms and provisions of this Agreement.” Article 14 also sets forth

the Grievance Procedure.

        8.      Article 2 of the CBA, entitled “Arbitration,” provides that the Union may advance

grievances that are not resolved under the Article 14 Grievance Procedure to final and binding

arbitration, by written demand to RMC’s Chief Nursing Officer or previously authorized

designee and by requesting from the Federal Mediation and Conciliation Service (“FMCS”) a list

of arbitrators. Article 2 provides that the arbitrator is selected by “alternately striking a name

until only one arbitrator remains.”



                                                 2
                                             COMPLAINT
             Case 4:20-cv-00903-SRB Document 1 Filed 11/11/20 Page 2 of 5
       9.      Article 3 of the CBA, entitled “Bargaining Unit Work,” restricts RMC’s

displacement of “bargaining unit employees with supervisory employees in the performance of

bargaining unit work[,]” unless the displacement falls within a list of limited and specific

exceptions.

       10.     On about June 24, 2020, RMC implemented new staffing grids that displaced

bargaining unit nurses with supervisory nurses in the performance of bargaining unit work.

                           ACTION TO COMPEL ARBITRATION

       11.     The Union filed a grievance on July 15, 2020 (“Grievance”), alleging RMC

violated the CBA by implementing the new staffing grids on June 24, 2020, which demonstrated

displacement of RN bargaining unit work with supervisory nurses. A true and correct copy of

the Grievance is attached hereto as Exhibit B and incorporated herein by reference.

       12.     On about July 19, 2020, in an email exchange, RMC informed the Union it would

not process the Grievance. The Union reiterated that RMC was in fact displacing RN bargaining

unit work with supervisory employees, and, pursuant to the CBA, demanded arbitration of the

Grievance. A true and correct copy of this email exchange is attached hereto as Exhibit C and

incorporated herein by reference.

       13.     Pursuant to Article 2 of the CBA, the Union contacted the FMCS for a list of

arbitrators available to hear this grievance. FMCS sent the Parties a list of arbitrators on July 23,

2020. A true and correct copy of the FMCS List is attached hereto as Exhibit D and incorporated

herein by reference.

       14.     On about July 28, 2020, RMC, through its agent Hospital Corporation of America

Management Services, wrote to the Union refusing to arbitrate the Grievance. A true and

correct copy of that Letter is attached hereto as Exhibit E and incorporated herein by reference.



                                               3
                                           COMPLAINT
            Case 4:20-cv-00903-SRB Document 1 Filed 11/11/20 Page 3 of 5
        15.       As of the filing date of this Complaint, RMC has still not agreed to proceed to

arbitration of the Grievance with the Union. Upon information and belief, RMC maintains the

position that it refuses to arbitrate the Grievance.

        16.       RMC’s refusal to proceed to arbitration violates Article 2 of the CBA.

        17.       RMC’s failure to proceed to arbitration on the Grievance is without excuse,

without merit, unjustified, dilatory, frivolous and done in bad faith, vexatiously and/or for

oppressive reasons.

WHEREFORE, the Unions pray for relief as follows:

        1.        For an Order of the Court compelling RMC to proceed to arbitration of the above-

described Grievance pursuant to the terms of the CBA;

        2.        For an Order of the Court directing RMC to select an arbitrator with the Union by

a date certain;

        3.        For its reasonable attorneys’ fees;

        4.        For costs of suit incurred herein; and

        5.        For such other and further relief as this Court deems just and proper.




                                                  4
                                              COMPLAINT
             Case 4:20-cv-00903-SRB Document 1 Filed 11/11/20 Page 4 of 5
DATED:      November 11, 2020       Respectfully submitted,



                                    BLAKE & UHLIG, P.A

                                    /s/ Jason R. McClitis
                                    Jason R. McClitis
                                    Missouri Bar No. 61611
                                    Blake & Uhlig, P.A.
                                    753 State Ave., Ste. 475
                                    Kansas City, KS 66101
                                    Tel: 816-472-8883
                                    Fax: 913-321-2396
                                    Cell: 913-912-3212
                                    jrm@blake-uhlig.com

                                    Blake & Uhlig, P.A.
                                    2500 Holmes
                                    Kansas City, MO 64108


                                    /s/ Micah L. Berul
                                    Micah L. Berul (pending/forthcoming pro hac vice)
                                    National Nurses Organizing Committee/
                                    National Nurses United (NNOC/NNU)
                                    155 Grand Ave.
                                    Oakland, CA 94612
                                    Tel: 510-273-2292
                                    Fax: 510-663-4822
                                    mberul@nationalnursesunited.org


                                    Attorneys for Plaintiff




                                     5
                                 COMPLAINT
         Case 4:20-cv-00903-SRB Document 1 Filed 11/11/20 Page 5 of 5
